Citation Nr: 1422422	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a broken left kneecap.

2.  Entitlement to service connection for residuals of a broken left wrist.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for residuals of a left hip dislocation.

5.  Entitlement to service connection for residuals of a broken left ankle.

6.  Entitlement to service connection for bilateral pes planus, claimed as fallen arches.

7.  Entitlement to service connection for bilateral bunions.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to July 1993.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  As set forth above, the appeal is now in the jurisdiction of the RO in North Little Rock, Arkansas.  

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In addition to the paper claims folder, the Board has also reviewed additional documents in his Virtual VA file.  At this juncture, there are no evidentiary documents associated with his VBMS file.  Although the records in his Virtual VA file are largely duplicative of evidence contained in the paper claims file, there are some additional clinical records from the Central Arkansas VA Health Care System, dated from February 2010 to December 2013.  According to the most recent Supplemental Statement of the Case, these records have also been reviewed by the RO.  Thus, additional action is not necessary.  See 38 C.F.R. § 20.1304(c) (2013).

In May 2014, the Board granted the motion to advance this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons discussed below, a remand is necessary with respect to the claims of entitlement to service connection for pes planus, claimed as bilateral fallen arches, and bilateral bunions.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left knee disability is causally related to an in-service left patellar fracture.  

2.  The Veteran's current left wrist disability is causally related to an in-service left wrist fracture.  

3. In February 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal of the issue of entitlement to service connection for a right knee disability.  

4.  The Veteran's current left hip disability is causally related to an in-service left hip dislocation.  

5.  The Veteran's current left ankle disability is causally related to an in-service left ankle fracture.  


CONCLUSIONS OF LAW

1.  A left knee disability, residuals of a broken left kneecap, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A left wrist disability, residuals of a broken left wrist, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  A left hip disability, residuals of a left hip dislocation, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A left ankle disability, residuals of a broken left ankle, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Service connection Claims

As a preliminary matter, the Board notes that VA has been advised by the service department that the service treatment records (STRs) are largely unavailable.  In cases such as this, where the service records are unavailable through no fault of the claimant, it is especially incumbent on VA to carefully consider the Veteran's contentions.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The available STRs show that at his August 1987 military enlistment medical examination, mild pes planus was noted.  No other pertinent abnormalities were identified.  In-service treatment records are wholly unavailable.  The service personnel records show that in May 1993, the Veteran elected to forgo a medical examination in connection with his July 1993 separation from active service.  

In a June 2009 statement, the Veteran explained that he had broken his left kneecap while stationed at Fort Devens, Massachusetts, in 1989.  He indicated that he had received medical treatment while stationed there.  The Veteran also reported that he had broken his left ankle and dislocated his left hip while stationed at Clark Air Force Base in the Philippines.  He indicated that he had received medical treatment for both conditions at the base hospital there.  Finally, the Veteran reported that he had broken his left wrist while stationed at Osan Air Force Base in Korea and had been treated at the base hospital there.  The Veteran indicated that he had continued to suffer pain as a result of his in-service injuries.  

In a May 2012 statement, Captain HC indicated that he had been stationed at Fort Devens from September 1988 to July 1989.  Captain HC indicated that during this time, he observed the Veteran wearing a cast on his leg and using crutches for several weeks.  He indicated that although he had not witnessed the actual injury, he recalled that the Veteran had been unable to perform physical fitness or participate in marches as a result of his injury and required assistance getting to and from his academic classes.  

In a May 2012 statement Lieutenant SA indicated that he had been stationed at Osan Air Force Base in Korea from March 1991 to March 1992 and recalled that the Veteran had injured his hand during that period.  In another May 2012 statement Sergeant KDA indicated that he had been stationed at Clark Air Force Base in the Philippines from 1989 to 1992 and recalled that the Veteran had broken his ankle in about 1991.  This injury required a cast and crutches.  He also recalled assisting the Veteran with transportation to his medical appointments.  

Also of record are VA clinical records from the Houston VA Medical Center dated from October 2001.  In pertinent part, these records show that in October 2008, the Veteran was seen for chronic left knee pain which he reported had been present since an episode of blunt trauma which had occurred during his period of active duty.  The diagnosis was left patellar arthralgia.  A subsequent X-ray study revealed a history of a patellar fracture.  

In January 2009, the Veteran underwent an MRI of his left foot and ankle which showed moderate degenerative changes in the ankle joint with multiple osteochondral lesions, subchondral cystic degeneration changes in the talar dome and distal tibia, as well as ankle joint space narrowing.  The examiner noted that "[g]iven the young age of the patient, these findings are likely related to prior trauma."  The examiner further noted that she observed a well corticated bone fragment just posterior to the talus which was likely an os trigonum or remote avulsion type injury of the posterior talus.  

In April 2009, the Veteran's complaints included chronic ankle pain.  He reported a history of a fracture of the left ankle in 1990 or 1991.  

Clinical records from the Central Arkansas VA Health Care System, dated from February 2010 to December 2013, have also been associated with the record on appeal.  In pertinent part, these records show that in February 2010, the Veteran presented with complaints of knee, ankle, and wrist pain, generally worse on the left side.  The examiner noted that the Veteran had a significant history of fractures, including left knee cap, left wrist and left ankle, between 1988-1993, as well as a left hip dislocation.  The examiner noted that diagnostic testing at the Houston VAMC had included imaging studies of the left knee and left ankle, which showed multiple osteochondral lesions/subchondral cystic degenerative changes in the talar dome and distal tibia, as well as small joint effusions.  Physical examination showed positive findings which included minor pain at the lateral wrist with internal rotation.  X-ray studies of the knees showed dystrophic calcification along the inferior margin of the patella, possibly due to chronic patellar tendinosis or degenerative changes.  X-ray studies of the left ankle showed no acute fracture or dislocation and preservation of the ankle mortise.  

In March 2010, the Veteran reported a history of an injury to the left knee and dislocation of the left hip in 1980's, an injury to the left ankle in 1991, and a left wrist fracture in 1991.  It was noted that X-rays of the hip were normal.  Examination showed decreased range of motion of the left hip in flexion and abduction.  

In January 2012, the Veteran's complaints included a painful left ankle, left knee and left hip.  He reported a history of a left ankle fracture, broken left patella, and left hip dislocation all occurring between 1988 and 1992.  The examiner noted that an MRI of the left ankle three years prior at the Houston VAMC had shown several different lesions suggestive of chronic trauma such as from basketball.  He also noted that the Veteran's exhibited calcium deposits at the distal patellar margins suggesting previous trauma.  

During an April 2013 clinic visit, the Veteran reported having various medical problems which he believed had been incurred in service.  Specifically, he reported an in-service history of a fracture of his left patella, left wrist, and left ankle, as well as a left hip dislocation, followed by physical therapy and chronic pain.  After examining the Veteran and considering his reported medical history, the Veteran's VA physician concluded that the left wrist pain is at least as likely as not due to the in-service left wrist fracture.  He also concluded that the current left knee pain is more likely than not due to the in-service patellar fracture.  The VA physician further concluded that the chronic left hip pain is more likely than not due to his reported left hip dislocation in service.  Finally, he concluded that the current left ankle pain was more likely than not due to his reported in-service ankle fracture.  

In February 2014, a VA physician reviewed the claims folder and indicated that absent medical evidence confirming that the Veteran sustained injuries while in service, he could not render an opinion regarding the etiology of the Veteran's current disabilities without resorting to pure speculation.  

At his February 2014 Board hearing, the Veteran testified that during his tour of duty at Fort Devens, he tripped and fell and in a bed of rocks, striking his left kneecap.  He indicated that he was taken to the hospital where he was diagnosed as having a broken kneecap and placed in a brace which extended from the top of his hip to his ankle.  He indicated that he wore the brace for four months and also participated in rehabilitation.  The Veteran testified that while he was stationed in the Philippines, he fell while playing basketball and broke his left ankle.  He indicated that he was incapacitated for about a month during which time he participated in rehabilitation.  About one year later, the Veteran testified that he dislocated his left hip.  He testified that his medical care providers "put it back" but that it remained loose and required physical therapy to tighten his muscles.  Finally, the Veteran testified that while he was stationed in Korea, he broke his left wrist in a fall while playing basketball.  The Veteran indicated that after his separation from service, he continued to experience pain and other issues with these body parts.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain enumerated diseases, including arthritis, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Residuals of a broken left kneecap

The Veteran seeks service connection for a left knee disability, which he contends stems from an injury he sustained during his tour of duty at Fort Devens.  As noted, during his February 2014 Board hearing, the Veteran provided additional details regarding his in-service injury, explaining that he tripped and fell in a bed of rocks, striking his left kneecap.  He further testified that he was taken to the Fort Devens hospital immediately after the injury, where he was diagnosed as having a broken kneecap and placed in a brace which extended from the top of his hip to his ankle.  The Veteran testified that he wore the brace for four months and also participated in rehabilitation.  He indicated that he has experienced left knee pain since service.  

In addition, in a May 2012 statement, Captain HC indicated that he had been stationed at Fort Devens from September 1988 to July 1989, during which time he observed the Veteran wearing a cast on his leg and using crutches for several weeks.  He indicated that although he had not witnessed the actual injury, he recalled that the Veteran had been unable to perform physical fitness or participate in marches as a result of his injury and required assistance getting to and from his academic classes.  

As an initial matter, the Board finds that the Veteran statements regarding his in-service left knee injury and subsequent treatment and symptomatology are competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, noting the consistency of his statements during the course of the claim and having observed the demeanor of the Veteran at the February 2014 Board hearing, the Board finds that the statements are credible.  This conclusion is strengthened by the corroborative statement from Captain HC.

Based on the foregoing, the Board finds that there is sufficient evidence to establish that the Veteran sustained a left patellar fracture during active duty.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

The Board also notes that the record on appeal contains post-service clinical evidence which consistently indicates that the current left knee disability is a residual of an in-service left knee patellar fracture.  For example, VA clinical records show that in October 2008, the Veteran was seen for chronic left knee pain which he reported had been present since an episode of blunt trauma which had occurred during his period of active duty.  An X-ray study revealed a history of a patellar fracture.  In January 2012, the Veteran's complaints included a painful left knee.  He reported a history of a broken left patella.  The examiner noted that imaging studies showed calcium deposits at the distal patellar margins suggesting previous trauma.  

Finally, in April 2013, the Veteran's VA physician, after considering his medical history and current medical condition, concluded that the current left knee pain was more likely than not due to his in-service patellar fracture.  The Board notes that there is no other medical evidence which contradicts this opinion or otherwise suggests an alternative etiology for the left knee disability.  

In that regard, the Board has considered the February 2014 VA medical opinion discussed above, but finds that it is of no probative value as the examiner failed to provide an opinion or consider the Veteran's credible description of his in-service left knee injury.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing that an opinion must be based on sufficient facts or data in order to be probative).  A layperson is competent to relate the circumstances of an in-service injury and, in some cases, provide evidence of an in-service disability.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder) and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Rather, the Board finds that evidence of record provides a sufficient basis upon which to conclude that the Veteran's current left knee disability was incurred in service as a result of a fracture of the patella he sustained on active duty.  

	Residuals of a broken left wrist

The Veteran also seeks service connection for a left wrist disability, which he contends stems from an injury he sustained in Korea.  At his February 2014 Board hearing, the Veteran testified that during his tour of duty in Korea, he fell while playing basketball and broke his left wrist.  He testified that he was treated with a cast which extended from his arm to his hand.  The Veteran testified that he had continued to experience left wrist pain since that time.  

In addition, in a May 2012 statement, Lieutenant SA indicated that he had been stationed with the appellant at Osan Air Force Base in Korea from March 1991 to March 1992.  Lt. SA indicated that he recalled that during that period, the Veteran had injured his hand.  

For reasons similar to those discussed above, the Board finds that the Veteran's statements regarding his in-service left wrist injury and subsequent treatment and symptomatology are both competent and credible.  The Board therefore concludes that there is sufficient evidence to establish that the Veteran sustained a left wrist fracture during service.  

The Board also notes that the record contains post-service clinical evidence showing continued complaints of left wrist pain after service.  For example, in February 2010, the appellant presented with complaints of wrist pain.  The examiner noted that the Veteran's history was significant for a left wrist fracture.  Physical examination showed pain at the lateral wrist with internal rotation.  Additionally, in April 2013, the Veteran's VA physician, after considering the medical history and current condition, concluded that the Veteran's left wrist pain is at least as likely as not due to the in-service left wrist fracture.  The Board notes that there is no other medical evidence of record suggesting otherwise.  In view of the foregoing, the Board finds that evidence of record provides a sufficient basis upon which to conclude that the current left wrist disability was incurred in service as a result of a fracture of the left wrist the Veteran sustained on active duty.  

	Residuals of a left hip dislocation

The Veteran contends that he incurred a left hip disability as a result of an in-service incident in which he dislocated his left hip while stationed at Clark Air Force Base in the Philippines.  Again, at his February 2014 Board hearing, the Veteran provided additional details regarding his in-service injury, explaining that after he dislocated his left hip, it was reset by military medical personnel but remained loose and he required physical therapy to tighten his muscles.  He testified that he continued to experience left hip pain since that time.  

The post-service record on appeal includes VA clinical records documenting continued complaints of left hip pain.  In February 2010, the Veteran's VA physician noted that the history was significant for a left hip dislocation.  In March 2010, X-rays of the left hip were normal, although examination showed decreased range of left hip motion in flexion and abduction.  In April 2013, the Veteran's VA physician considered the medical history and current condition and concluded that the chronic left hip pain is more likely than not due to the reported left hip dislocation in service.  Again, there is no competent evidence available contradicts the physician's conclusion or otherwise suggests an alternative etiology.  In view of the foregoing, the Board finds that evidence of record provides a sufficient basis upon which to conclude that the current left hip disability was incurred in service as a result of a left hip dislocation the Veteran sustained on active duty.  

	Residuals of a broken left ankle

Finally, the Veteran seeks service connection for a left ankle disability, which he contends stems from an in-service left ankle fracture.  At his February 2014 Board hearing, the Veteran testified that while he was stationed in the Philippines, he fell while playing basketball and broke his left ankle.  He indicated that he was incapacitated for about a month during which time he participated in rehabilitation.  The Veteran testified that since his separation from service, he has continued to experience left ankle pain.  

In addition, in a May 2012 statement, Sergeant KDA indicated that he had been stationed at Clark Air Force Base in the Philippines from 1989 to 1992.  Sgt. A. recalled that during that period, the Veteran had broken his ankle in about 1991, requiring a cast and crutches.  He also recalled assisting the appellant with transportation to his medical appointments.  

As discussed, the Board finds that the Veteran's statements regarding his in-service left ankle injury and subsequent treatment and symptomatology, as corroborated by Sgt. KDA, are competent and credible, sufficient to establish that he sustained a left ankle fracture injury during active duty.  

The Board also notes that the record on appeal contains post-service clinical evidence which indicates that the current left ankle disability is a residual of the Veteran's in-service left ankle fracture.  For example, VA clinical records show that in January 2009, an MRI showed moderate degenerative changes in the left ankle joint with multiple osteochondral lesions, subchondral cystic degeneration changes in the talar dome and distal tibia, as well as ankle joint space narrowing.  The examiner noted that "[g]iven the young age of the patient, these findings are likely related to prior trauma."  The examiner further noted that she observed a well corticated bone fragment just posterior to the talus which was likely an os trigonum or remote avulsion type injury of the posterior talus.  

Additional VA clinical records show that in January 2012, the Veteran's complaints included painful left ankle.  He reported a history of a left ankle fracture and the examiner noted that an MRI of the left ankle had shown several different lesions suggestive of chronic trauma such as basketball.  

Finally, in April 2013, the Veteran's VA physician considered the medical history and current medical condition and concluded that the current left ankle pain was more likely than not due to the Veteran's reported in-service ankle fracture.  Again, the Board notes that there is no other medical evidence of record suggesting otherwise.  In view of the foregoing, the Board finds that evidence of record provides a sufficient basis upon which to conclude that the current left ankle disability was incurred in service as a result of a fracture of the left ankle the Veteran sustained on active duty.  

Right knee disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at his February 2014 hearing, the Veteran indicated that he wished to withdraw his appeal with respect to this issue.  Cf. Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that an oral statement at a hearing, when later reduced to writing in transcript, operates as the functional equivalent of a written communication).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

Service connection for residuals of a broken left kneecap is granted.

Service connection for residuals of a broken left wrist is granted.

The claim of entitlement to service connection for a right knee disability is dismissed.  

Service connection for residuals of a left hip dislocation is granted.

Service connection for residuals of a broken left ankle is granted.


REMAND

The Veteran also seeks service connection for pes planus, claimed as bilateral fallen arches, and bilateral bunions.

The Veteran reports that he was treated for "fallen arches" with bunions during active duty.  The post-service record on appeal documents significant bilateral foot pathology, including severe pes planus, hallux valgus, and marked bunions.  Foot surgery has been recommended.  In April 2013, the Veteran's VA physician indicated that, by history, the flat feet condition is due to marching on active duty.  

Although the service treatment records are largely unavailable, the record on appeal does contain the Veteran's August 1987 military enlistment medical examination report showing that mild pes planus was noted at entry.  The examiner indicated that the condition was asymptomatic and not considered disabling.  

Where, as here, a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Given the evidence of record, including the Veteran's credible testimony of in-service treatment for fallen arches and bunions, the Board finds that a VA medical examination is necessary to determine the nature and etiology of the current pes planus and bunion disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current foot pathology, including pes planus and bunions.  The claims folder and access to any additional records in the Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder as well as his reported medical history, the examiner should identify any foot pathology identified on examination.  He or she should also provide an opinion, with supporting rationale, as to the following:

(a) Is it at least as likely as not that the pre-existing mild pes planus noted at service entry underwent an increase in disability during active service and, if so, was such increase due to the natural progress of the disease?

(b) Is it at least as likely as not that the current bilateral bunion disability had its inception during active duty or is otherwise causally related to active service or to any incident therein?  

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions, including in-service treatment for bunions and pes planus.  The report of examination should include a complete rationale for all opinions rendered.  

2.  After conducting any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


